Citation Nr: 0933111	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for status post lumbosacral strain with microdiscectomy and 
degenerative changes. 

2. Entitlement to service connection for fleeting pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to August 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Milwaukee, Wisconsin, which in pertinent part denied 
service connection for fleeting pain and granted service 
connection for status post lumbosacral strain with micro 
discectomy and degenerative changes, assigning a 10 percent 
evaluation.

The issue of a higher initial rating for status post 
lumbosacral strain with microdiscectomy and degenerative 
changes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement dated in January 2007, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal on the issue of service connection for 
fleeting pain.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran on the issue of service connection for fleeting pain 
have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §  20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, either on the record at a hearing or in 
writing.  § 20.204 (2008).  In a January 2007 statement, the 
Veteran withdrew his appeal as to the issue of service 
connection for fleeting pain and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to that issue, and it is 
dismissed.


ORDER

The appeal on the issue of service connection for fleeting 
pain is dismissed.


REMAND

The Veteran contends that his service-connected disability, 
status post lumbosacral strain with microdiscectomy and 
degenerative changes, is more severe than reflected in his 
current 10 percent evaluation.  Specifically, he argues that 
he has very pronounced scoliosis and non-age related 
restrictions because of his back.  He also reports that he 
often wakes up to very tight hamstrings and spasms in his 
lower back which limit his mobility.  See VA Form 9, July 
2006.

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  The duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)); see 38 C.F.R. § 3.327. 

In this instance, the Veteran was afforded an orthopedic 
examination in May 2005, over three months prior to service 
separation, as part of the Benefits Delivery at Discharge 
(BDD) program.  At the examination, the examiner reviewed the 
relevant medical history and conducted a physical examination 
of the lumbosacral spine.  Following the physical 
examination, the examiner concluded that no pathological 
diagnosis was recorded secondary to the history and physical 
examination.  There is no indication from the examination 
report that service treatment records or previous X-rays were 
reviewed, or that any new X-rays were taken.  Additionally, 
there is no mention of degenerative changes or scoliosis, 
conditions that were clearly documented in the Veteran's 
service treatment records at the time of the examination.  
The Board finds the May 2005 examination report to be 
incomplete and inadequate for purposes of evaluating the 
severity of the Veteran's disability.  In particular, the 
Board observes that the examiner's finding of no pathological 
diagnosis appears to be inconsistent with the Veteran's 
service treatment records, to include X-rays dated in March 
2005, which show degenerative changes, mild scoliosis of the 
lumbar spine and narrowing of the intervertebral spaces.  For 
this reason, the Board must remand the issue for a new 
orthopedic examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for an appropriate orthopedic examination 
to determine the current manifestations 
and severity of his service-connected 
disability, status post lumbosacral 
strain with microdiscectomy and 
degenerative changes.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination, and the medical records 
to include X-ray reports must be 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion.  The examiner 
should describe all findings in detail, 
and should explain the rationale for any 
conclusions reached.  

2. Thereafter, the AOJ should 
readjudicate the claim for a higher 
initial rating for status post 
lumbosacral strain with microdiscectomy 
and degenerative changes.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


